DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS
1.	(Currently Amended) A method for preventing contamination of water in a plate settler, comprising:
a) providing at least one flat cover that is configured to cover a plate settler, the at least one cover configured to be positioned on top of at least one weir plate and over a top portion of the plate settler to cover the entire plate settler, wherein said at least one cover comprises at least one of stainless steel, metal, aluminum, polymer, plastic, wood, glass, carbon fiber and cement;
b) placing the at least one cover over the top portion of the plate settler such that sunlight that would otherwise fall upon the water on a top surface of the plate settler instead contacts an exterior surface of the at least one cover;
c) maintaining the at least one cover in place over the top portion of the plate settler, above the water, such that substantially all sunlight that would otherwise fall on the surface of the water is instead reflected or absorbed by the exterior surface of the at least one cover wherein the at least one cover prevents a contaminant from co-mingling with the water, the contaminant comprising at least one of trash, bird feces, leaves and organic matter; and wherein the at least one cover, when stepped on by a human, supports a weight of a human operator standing or walking on the exterior surface of the at least one cover without damaging the at least one cover, wherein said human operator weighs at least 120 pounds; and
d) securely interconnecting the at least one cover to the plate settler around an edge of the at least one cover to provide structural support for the at least one cover above the plate settler.[[ 2.]]
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777